Citation Nr: 1427610	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-25 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a right foot disorder.

5.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had verified active service from January 2004 to February 2005.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including VA medical records, are relevant to the issues on appeal but have not all been reviewed by the RO.  On remand, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review such records.  The Board also notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran had verified active service from January 2004 to February 2005.  However, a DD214 shows that he had prior active and inactive service.  He also reported in a February 2010 VA Form 21-526 that he served in the United States Air Force Reserve, the United States Navy Reserve, and the Massachusetts Air National Guard.  Thus, on remand, the AOJ should verify his prior military service.

The Board also notes that the Veteran was afforded a VA examination in September 2010 in connection with his current claim for an increased evaluation; however, he later described worsening symptoms, such as unemployability and feeling like he had no reason to live.  In addition, the Veteran's clinical social worker stated in April 2012 that it appeared the Veteran's disability was more serious than when it was first evaluated.  Therefore, the Board finds that a more recent VA examination is necessary to ascertain the current severity and manifestations of his PTSD.

The Board further notes that the Veteran has not been afforded a VA examination in connection with his claims for service connection for bilateral shoulder, low back, right foot, and right ankle disorders.

Finally, the Board has asserted that he is unemployed due to his service-connected PTSD.  The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to verify any service in the United States Air Force Reserve, the United States Navy Reserve, and the Massachusetts Air National Guard.  Any outstanding service personnel and treatment records from such service should also be obtained.

2.  The AOJ should consider whether the Veteran is entitled to TDIU based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ should ensure that proper notice is provided and that any necessary development is completed.  Such development may include obtaining information about the Veteran's employment history and/or obtaining additional medical evidence or a medical opinion.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD. 

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the rating criteria.  In particular, the examiner should address the level of occupational and social impairments attributable to the Veteran's service-connected PTSD.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral shoulder, low back, right foot, and right ankle disorders that that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his back and shoulder disorders were caused by wearing heavy armor in Iraq.  He has also claimed that his right foot and ankle disorder were caused by wearing boots that were too small.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that any current bilateral shoulder, low back, right foot, and right ankle disorders are causally or etiologically related to his military service.  In rendering this opinion, he or she should address the Veteran's contentions identified above and any relevant service treatment records, including complaints in November 2004 of a small callus on his right foot from wearing boots one-half size too small and a 1996 pes planus diagnosis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, should be made available to the examiner for review.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



